Case 1:18-cv-07412-CBA-RML Document 1 Filed 12/28/18 Page 1 of 6 PageID #: 1




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 TRUSTEES of the LOCAL 1034 PENSION TRUST
 FUND,

                                                     Plaintiffs,                           No. :

                               - against

 N. CANCRO, INC. d/b/a N. CANCRO FUNERAL
 HOME INC. ; XYZ CORPORATIONS 1-10; and
 JOHN AND JANE DOES 1-10,

                                                     Defendants.




                                                     COMPLAINT

         Plaintiffs,    thc Trustees       (the "Trustees" )       of   the Local 1034 Pension           Trust Fund (the

 "Fund" ), by and through their undersigned                counsel, bring this action against Defendants                   N.

 Cancro Inc. d/b/a N. Cancro Funeral Home Inc. ("Cancro'*), fictitious entities XYZ Corporations

 1-10, and fictitious individuals John and Jane Does 1-10, and allege as follows:

   1.    INTRODIJCTION

           1.       This is an action under the Employee Retirement Income Security Act                          of 1974, as

 amended        ("ERISA") to recover statutorily          prescribed         withdrawal    liability   arising    out   of the

 cessation of Cancro's obligation to contribute to the Fund as of June 30, 2017.

         2.         Pursuant     to ERISA     IJ   4301, 29 U. S.C.          Ii   1451, the Trustees, on behalf of the

 Fund,   seek to recover Cancro's             allocated     share       of   the Fund's     unfunded     vested     benefits,

 liquidated     damages, interest, and attorneys'       fees and costs.
Case 1:18-cv-07412-CBA-RML Document 1 Filed 12/28/18 Page 2 of 6 PageID #: 2




      II.      JURISDICTION AND VENUE

               3.       This Court has personal jurisdiction                over the Defendants           because Cancro, and

 upon information           and belief, XYZ Corporations                1-10 and John and Jane Does 1-10, reside and

 do business in the State            of New York.

               4.       This Court has subject matter jurisdiction                  pursuant    to 28 U. S.C.           tj   1331 because

 the Trustees are fiduciaries               of the    Fund who seek relief pursuant             to ERISA      tj   4301, 29 U. S.C.

 IJ    1451.

               5.       Venue       is proper        in the   Eastern    District    of   New York pursuant                    to ERISA

 tj   4301(d), 29 U. S.C.       $    1451(d), because the Fund is administered                 in this District.

 III.          PARTIES

               6.       The Fund is an employee benefit plan within the meaning                        of ERISA $$ 3(1) to (3)

 and        502(d)(l), 29 U. S.C. (tj 1002(1) to (3) and 1132(d)(l), and a multi-employer                                plan within the

 meaning            of ERISA        tj$   3(37) and 515, 29 V.S.C. IJ) 1002(37) and 1145.                                    The Fund    is

 administered         from 45-18 Court Square, Suite 600, Long Island City, New York                               11101-4347.

               7.       Plaintiffs are thc Trustees           of the   Fund, and bring this action in their capacities as

 fiduciaries pursuant to ERISA tjtj 3(21) and 4301(a)(1), 29 U. S.C. $$ 1002(21) and 1451(a)(1).

               8.       Defendant Cancro is a for-profit domestic corporation having its principal place

 of business at 104 4th Street, New Rochelle, New York 10801.

               9.       Defendants         XYZ Corporations        1-10 are fictitious entities whose identities are not

 currently          known   to the Plaintiffs,          but who, upon         information        and belief, were               trades   or

 businesses          under common control with Cancro within the meaning                           of ERISA        tj    4001(b)(1), 29

 U. S.C. $ 1301(b)(I).
Case 1:18-cv-07412-CBA-RML Document 1 Filed 12/28/18 Page 3 of 6 PageID #: 3




             10.    Defendants John and Jane Does 1-10 are fictitious individuals                  whose identities are

 not currently      known      to the Plaintiffs,    but who,        upon     information    and     belief, were sole

 proprietorships     under common control with Cancro within the meaning                     of ERISA    ) 4001(b)(1),
 29 U. S.C.     ) 1301(b)(1).
                                                         COUNT   I
                           Withdrawal Liability Owed by Cancro to the Fund
                         Pursuant to ERISA I'1 4301(a)(1), 29 U. S.C. 11 1451(a)(1)

             11.    Plaintiffs repeat and reallege the foregoing allegations as if fully set forth herein.

             12.    Cancro was party to a collective bargaining                 agreement     (the   "CBA") with       the


 International     Brotherhood      of Teamsters, Local Union No. 813 (the "Union" ),                  with respect to


 which the Fund is a third-party         beneficiary.     Pursuant to the CBA, Cancro was required to remit

 contributions     to the Fund on behalf      of those   employees covered by the CBA.

             13.    By letter dated December 19, 2017, the Fund informed Cancro that, effective

 immediately,      it disclaimed    any interest in representing          Cancro's employees, thereby effecting a

 complete       withdrawal     from the Fund within         the meaning         of ERISA      fJ   4203(a), 29 U. S.C.

 IJ     1383(a).

             14.    In accordance with ERISA $ 4219(b)(1) and                   (c)(1), 29 U. S.C. ) 1399(b)(1) and

 (c)(1), by certified letter dated June 14, 2018, a true                  and correct copy   of which    is attached    as

 Exhibit A, the Fund notified Cancro that it had effectuated a complete withdrawal                       from the Fund

 within the meaning          of ERISA ) 4203(a), 29 U. S.C.          1)   1383(a) as of June 30, 2017, and that         its


 allocated share     of the   unfunded    vested liabilities   of the      Fund was $200, 567, which amount was

 payable in 240 monthly installments           of $316 commencing            on or before August 14, 2018.

             15.     After having     not received the demanded              payment,   in   accordance with ERISA

  1'1
        4219(c)(2) to (6), 29 U. S.C.    $   1399(c)(2) to (6), by certified letter dated August 16, 2018, a
Case 1:18-cv-07412-CBA-RML Document 1 Filed 12/28/18 Page 4 of 6 PageID #: 4




 true and correct copy           of which is        attached as Exhibit                   B, the      Fund notified Cancro that it was in

 default   of    its obligation         to pay withdrawal               liability,        and offered it an opportunity               to cure the

 default within sixty (60) days. The letter also notified Cancro that                                          if it failed to timely    cure the

 default, the Fund would elect to accelerate Cancro's withdrawal                                         liability and to assess interest on

 the total outstanding          liability.

           16.       After having            not received the demanded                           payment       within      sixty (60) days, by

 certified letter dated October 19, 2018, a true and correct copy                                      of which    is attached as     Exhibit C,

 the Fund notified Cancro that it had failed to cure its default, and that the entire amount                                                   of its

 withdrawal       liability,      along      with        accrued    interest,            which        amount     totaled     $203,287.02, was

 immediately       due and owing.

           17.       Cancro has failed to remit any amounts in satisfaction                                       of the   withdrawal    liability

 assessed by the Fund and has failed to request                                      a review or initiate               arbitration   within     the

 timeframes       set forth in ERISA          tj   4221(a), 29 U. S.C.               $    1401(a).

           18.       Because Cancro has failed to initiate arbitration                                   proceedings        in accordance with


 the statute, pursuant           to ERISA           tj   4221(b)(1), 29 U. S.C.                  Ij   1401(b)(l), it       is liable to pay the

 accelerated amount            of its   withdrawal         liability.

           19.       Plaintiffs demand judgment against Cancro for $200, 567 for its allocated share                                              of

 the unfunded       vested liabilities         of the        Fund, as well as liquidated                       damages,     interest, attorneys'

 fees, costs, and all other relief that the Court may deem just and appropriate.

                                                                   COUNT             II

              Controlled Group Liability Owed by XYZ Corporations 1-10 to the Fund
                        Pursuant to ERISA tj 4301(a)(1), 29 U. S.C. tj 1451(a)(1)

           20.       Plaintiffs repeat and reallege the foregoing allegations as if fully set forth herein.
Case 1:18-cv-07412-CBA-RML Document 1 Filed 12/28/18 Page 5 of 6 PageID #: 5




         21.        As    of   June 30, 2017, Cictitious entities XYZ Corporations            1-10 were trades or

 businesses     under common control with Cancro within the meaning                    of ERISA   I'1   4001(b)(1), 29

 U. S.C. $ 1301(b)(1).

         22.        As such, XYZ Corporations           1-10 are jointly and severally liable with Cancro for

 the withdrawal      liability resulting from Cancro*s complete withdrawal              from the Fund.

         23.        Plaintiffs    demand    judgment    against XYZ Corporations            1-10 for $200, 567 for

 Cancro's allocated share of the unfunded              vested liabilities     of the   Fund, as well as liquidated

 damages,      interest, attorneys'    fees, costs, and all other relief that the Court may deem just and

 appropriate,

                                                       COUNT     III

              Controlled Group Liability Owed by John and Jane Does 1-10 to the Fund
                        Pursuant to ERISA tj 4301(a)(1), 29 U. S.C. Il 1451(a)(1)

         24.         Plaintiffs repeat and reallege the foregoing allegations as if fully set forth herein.

         25.         As   of June 30, 2017,     fictitious individuals       John and Jane Does 1-10 were sole

 proprietorships      under common control with Cancro within the meaning                  of ERISA      I'1   4001(b)(1),

 29 U. S.C. I 1301(b)(1).

         26.         As such, John and Jane Does 1-10 are jointly and severally liable with Cancro for

 the withdrawal       liability resulting from Cancro's complete withdrawal             from the Fund.

         27.         Plaintiffs demand judgment         against John and Jane Does 1-10 for $200, 567 for

 Cancro's allocated share          of the   unfunded    vested liabilities    of the   Fund, as well as liquidated

 damages,       interest, attorneys'   fees, costs, and all other relief that the Court may deem just and

 appropriate.
Case 1:18-cv-07412-CBA-RML Document 1 Filed 12/28/18 Page 6 of 6 PageID #: 6




  Dated:   December 28, 2018        PROSKAUER ROSE LLP
           Newark, New Jersey
                                    By:             /sf Neil V. Shah
                                                     Neil V. Shah
                                    One Newark Center
                                    1085 Raymond Boulevard
                                    Newark, New Jersey 07102
                                    (973) 274-3205
                                    nshahproskauer.        corn

                                    Anthony S. Cacace
                                    Eleven Times Square
                                    New York, NY 10036
                                    (212) 969-3307
                                    acacaceproskauer.        corn

                                    Counsel   for   the Plaintive
